Citation Nr: 1338547	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  07-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the left shoulder.  

2.  Entitlement to service connection for arthritis of the acromioclavicular joint of the right shoulder.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected left carpal tunnel syndrome.  

4.  Entitlement to an evaluation in excess of 10 percent for service-connected right carpal tunnel syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982, and from November 1983 to January 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2007 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2010, the Board, inter alia, remanded the Veteran's petition to reopen his previously denied claims to establish service connection for left and right shoulder disabilities in order to ensure due process.  

In September 2011, the Veteran presented testimony pertaining to his claims to establish service connection for left and right shoulder disabilities at a hearing conducted by the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

In July 2012, the Board, inter alia, reopened the Veteran's previously denied claims to establish service connection for left and right shoulder disabilities and remanded the reopened claims for further evidentiary development, and de novo adjudication by the RO.  The Veteran's claims have been returned to the Board.  

During the pendency of the present appeal, the Veteran also perfected to the Board a claim to establish service connection for an acquired psychiatric disability, to include anxiety disorder, not otherwise specified (NOS).  However, in a January 2013 rating decision, the VA Appeals Management Center (AMC) granted service connection for this disability.  The Veteran did not express disagreement with the assigned staged evaluations or effective dates.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.

Preliminary Note

With regard to the Veteran's claims for evaluations in excess of 10 percent for service-connected bilateral carpal tunnel syndrome, the Board notes that not all of the necessary procedural documents are of record.  Specifically, while the VA Computerized Locator System (VACOLS) reflects a statement of the case addressing these claims was issued in March 2012 and substantive appeal was received by VA later that month, these documents are not associated with the claims file or Virtual VA file.  VACOLS also reflects that the claims were certified to the Board by the RO in May 2013.  As such, these claims are properly before the Board at this time.  

It appears that there may be a temporary file which was created and maintained at the RO to allow the development and adjudication of more recent claims during the pendency of the Veteran's earlier appeal.  However, due to the Veteran's demise, a remand to obtain this temporary file and associate it with the claims file is not necessary.  



FINDING OF FACT

The Board was notified by the Social Security Administration (SSA) in October 2013 that the Veteran died in September 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44   (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302  (2011). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal for entitlement to service connection for arthritis of the left shoulder is dismissed.  

The appeal for entitlement to service connection for arthritis of the acromioclavicular joint of the right shoulder is dismissed.

The appeal for entitlement to an evaluation in excess of 10 percent for service-connected left carpal tunnel syndrome is dismissed.  

The appeal for entitlement to an evaluation in excess of 10 percent for service-connected right carpal tunnel syndrome is dismissed.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


